United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           April 5, 2004
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 02-41769
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SERGIO PEREZ-CRUZ,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. L-02-CR-1028-2
                          --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Sergio Perez-Cruz (Perez) appeals his jury-trial conviction

for possession with intent to distribute, and conspiracy to

possess with intent to distribute, more than 100 kilograms of

marijuana.     Perez argues that the district court abused its

discretion in allowing certain opinion testimony by law

enforcement agents.     He further argues that the evidence was

insufficient to sustain his convictions.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41769
                                 -2-

     Contrary to Perez’s contentions, the law enforcement agents

who testified at his trial did not offer improper opinions

regarding his knowledge of the marijuana.     Agents Garza, Medina,

and Hacking offered their analyses of the evidence found in

Perez’s case in the light of their special knowledge as experts

in narcotics trafficking.     See United States v. Speer, 30 F.3d
605, 610 (5th Cir. 1994).   Because the agents offered

explanations of the facts at trial, rather than forbidden

opinions regarding Perez’s guilty knowledge, see United States v.

Gutierrez-Farias, 294 F.3d 657, 663 (5th Cir. 2002), cert.

denied, 537 U.S. 1114 (2003), the district court did not abuse

its discretion in allowing the testimony.

     In asserting that the evidence was insufficient, Perez

challenges the guilty-knowledge elements of the crimes of

conviction.   Viewing the evidence in the light most favorable to

the Government and giving the Government the benefit of all

reasonable inferences, there is sufficient evidence from which

the jury could infer that Perez knew that marijuana was in the

Market Street residence and that he knowingly participated in a

drug-trafficking conspiracy.     See United States v. Inocencio, 40
F.3d 716, 724 (5th Cir. 1994).    The evidence at trial established

that the Market Street house was being used to store and package

marijuana for distribution.    Perez had access to the residence,

as shown by his knowledge of the combination to the lock on the

front gate and his ability to open it.     The jury could also
                          No. 02-41769
                               -3-

reasonably infer that Perez had previously been inside the

residence based on his ability to open the lock.    The cellophane

and grease Perez purchased with Arevalo were being used to

package the marijuana, as indicated by the “black bundle of

cellophane containing marijuana” found by Officer Hernandez.

     Although Perez asserts that he did not know marijuana was in

the house and that he was not part of a conspiracy, the jury

could reasonably infer guilty knowledge and willing participation

in a conspiracy based on the circumstances as a whole.    See

United States v. Morris, 46 F.3d 410, 420 (5th Cir. 1995); United

States v. Medina, 887 F.2d 528, 530-31 (5th Cir. 1989).     Because

“a reasonable trier of fact could [have] f[ou]nd that the

evidence established guilt beyond a reasonable doubt,” Perez’s

insufficiency-of-the-evidence claim fails.   See United States v.

Bell, 678 F.2d 547, 549 (5th Cir. 1982)(en banc).

     Based on the foregoing, the district court’s judgment is

AFFIRMED.